                Case 19-50095-CSS             Doc 147        Filed 02/26/20        Page 1 of 20




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 7

    DECADE, S.A.C., LLC, et al.,1                          Case No. 18-11668 (CSS)
                                                           (Jointly Administered
                  Debtors.


    DAVID W. CARICKHOFF, solely in his                     Adv Proc. No. 19-50095 (CSS)
    capacity as chapter 7 trustee for the estates
    of DECADE, S.A.C., LLC, et al.,

                         Plaintiff,
                v.
    AARON GOODWIN, REGINA GOODWIN
    AND ERIC GOODWIN,

                                        Defendants.


            THE TRUSTEE’S OPPOSITION TO THE GOODWINS’ MOTION
         FOR STAY PENDING APPEAL AND CROSS-MOTION TO MODIFY THE
          ORDER ON THE TRUSTEE’S MOTION FOR SUMMARY JUDGMENT

        ASHBY & GEDDES, P.A.                                    TROUTMAN SANDERS LLP

        William P. Bowden (#2553)                               Patrick E. Fitzmaurice
        Ricardo Palacio (#3765)                                 875 Third Avenue
        500 Delaware Avenue, 8th Floor                          New York, New York 10022
        P.O. Box 1150                                           Tel: 212.704.6000
        Wilmington, Delaware 19899-1150
        Tel: 302.654.1888                                       Andrew B. Buxbaum
                                                                Troutman Sanders Building
                                                                1001 Haxall Point, 15th Floor
                                                                Richmond, Virginia 23219
                                                                Tel: 804.697.1200

                     Special Counsel to David W. Carickhoff as Chapter 7 Trustee


1
        The Debtors and the last four digits of each Debtors’ respective federal Employer Identification Number are:
Decade, S.A.C., LLC (8395) (“Decade S.A.C.”); Gotham S&E Holdings, LLC (5927) (“Gotham”); Decade S.A.C.
Contracts, LLC (7243) (“Decade Contracts”); Decade S.A.C. II, LLC (5679) (“Decade II”); and Decade S.A.C.
Executives, LLC (9865) (“Decade Executives”) (collectively, the “Debtors”).
             Case 19-50095-CSS         Doc 147      Filed 02/26/20     Page 2 of 20




       David W. Carickhoff, chapter 7 trustee (the “Trustee”) of the Debtors, by and through his

undersigned Special Counsel, hereby submits this: (i) Opposition to the Goodwins’ Motion for

Stay Pending Appeal of Order Granting in Part and Denying in Part the Trustee’s Motion for

Summary Judgment (the “Stay Motion”); and (ii) Cross-Motion to Modify the Order.

I.     SUMMARY OF ARGUMENT

       1.      The Goodwins’ request for a stay pending appeal should be denied because the

Goodwins have not and cannot demonstrate their entitlement to such extraordinary relief. First, the

Goodwins have not met their burden of demonstrating a strong likelihood of success on the merits.

Both New York and California law are clear that a party is bound by the contract he signs without

reading, even where he was induced to sign that contract through fraud. This is especially true

where, as here, the signor is a sophisticated commercial party like the Goodwins who should know

better. Neither the Stay Motion, nor the Goodwins’ opposition to summary judgment, offers any

reasonable basis for the Court to abandon these well-established principles.

       2.      Second, the Goodwins cannot meet their burden of demonstrating irreparable harm

and have provided no evidentiary basis for this Court to find that they will suffer an irreparable

injury in the absence of a stay pending appeal. A party claiming it will suffer irreparable harm is

required to support that claim with at least some evidence; the Goodwins have none. The Stay

Motion should be denied on this basis alone.

       3.      Third, the Debtors’ estates (the “Estates”) would be harmed by the imposition of a

stay. Since the 2016 closing of Decade Contracts’ purchase of Goodwin Associates Management

Enterprises, Inc. (“GAME”) and Goodwin Sports Management, Inc. (“GSM”), the Trustee

believes that the Goodwins have converted more than $20,000,000 in Debtor assets to their

personal use resulting in the Debtors’ bankruptcy filings. Permitting the Goodwins to continue

receiving payments that belong to the Estates would harm the Estates and creditors, and would

                                                1
               Case 19-50095-CSS             Doc 147       Filed 02/26/20        Page 3 of 20




violate the automatic stay.

        4.       Fourth, the public interest is served by upholding this Court’s determination that a

party is bound by the contract he signs without reading, particularly where that contract is used

and relied on by the counterparty as a basis to obtain credit to finance the transaction reflected in

the signed contract. The public interest is also served by denying the Stay Motion to permit the

Trustee, a court appointed fiduciary, to carry on with his obligation to marshal the Estates’ assets

to distribute to creditors and otherwise administer the Estates.

        5.       The Stay Motion should also be denied for the Goodwins’ failure to provide any

justification as to why they are entitled to a stay without posting a bond. The posting of a bond to

protect the winning party from the possibility of loss is generally required and a party requesting

a stay without a bond must have a good reason for doing so. Here, the Goodwins have offered no

reason whatsoever.

        6.       Since the February 2016 closing of Decade Contracts’ purchase of GAME and

GSM, the Debtors have been deprived of more than $20,000,000 in revenue from the contracts

acquired with that purchase.2 And, the Goodwins have offered no accounting and produced no

documents or other information indicating what they have done with the Debtors’ money for the

last 4+ years. Should the Court think that a stay pending appeal is appropriate here – and the

Trustee submits that it is not – then the Court should condition that stay on the Goodwins posting

a bond equal to the value of the Estates’ assets they have received since February 2016 and expect

to continue to receive during the pendency of the appeal, plus interest. The Trustee suggests that




2
        The Trustee acknowledges that the Debtors received slightly more than $1,000,000 from the Goodwins
during 2016. Based on public press reports, the Trustee believes the value of the player contracts have increased
overtime. (See https://www.nba.com/article/2019/06/30/report-damian-lillard-blazers-near-supermax-deal).

                                                       2
                Case 19-50095-CSS              Doc 147       Filed 02/26/20        Page 4 of 20




this amount should be no less than $25,218,386.80.3

        7.       The Trustee submits that the Court should also grant his Motion to Modify the

Order. The parties – the Trustee and the Goodwins – agree that the Opinion resolved in the

Trustee’s favor all issues raised by the Trustee’s summary judgment motion. In other words, the

parties agree that the Trustee won the motion – the effect of which resolves the Trustee’s

Declaratory Judgment action, finding the Debtors purchased GAME and GSM from the Goodwins

in February 2016.

        8.       As the Court will recall, the Trustee’s summary judgment motion sought the entry

of summary judgment on the Trustee’s declaratory judgment claim and dismissing the Goodwins’

counterclaims. While the parties agree that the Opinion necessarily decided each of the claims in

the Trustee’s favor, the Order did not direct the entry of judgment in the Trustee’s favor but rather

suggested that issues remained to be tried.

        9.       But, the parties agree that no such issues remain and, as stated, the Trustee has

prevailed. As a result, the Trustee submits that the Court should modify the Order to enter summary

judgment for the Trustee on his claim for declaratory judgment and on the Goodwins’ fourth

counterclaim.

        10.      For these reasons and as further set forth below, the Court should deny the Stay


3
        Delaware’s permitted interest rate is 5% over the Federal Reserve discount rate. See 6 Del. Code § 2301.
The Federal Reserve discount rate is 2.25%. See BOARD OF GOVERNORS OF THE FEDERAL RESERVE BOARD, Policy
Tools: Discount Rate (Feb. 25, 2020), https://www.federalreserve.gov/monetarypolicy/discountrate.htm.

          Pre-Judgment Interest = $3,270,710.05 [(Revenue Owed at Closing: $3,287,198 x 7.25% x 4 = $953,287.42);
(2015/16: $2,794,200 x 7.25% x 4 = $810,318 ); (2016/17: $3,580,000 x 7.25% x 3 = $778,650); (2017/2018:
$2,456,750 x 7.25% x 2 = $356,228.75); (2018/2019: $2,528,506 x 7.25% = $183,316.69); (2019/2020: $2,605,644 x
7.25% = $188,909.19); (Total: $953,287.42 + $810,318 + 778,650 + 356,228.75 + $183,316.69 + 188,909.19 =
$3,270,710.05)].
          Post-Judgment Interest = $1,826,482.76 [($20,121,194 x 7.25% = $1,458,786.56); ($1,458,786/365 =
3,996.68); ($3,996.68 x 457 = $1,826,482.76)]. The “457” days represent the anticipated length of the appeal. This
number is modeled after the amount of time it took to receive a final order from the United States District Court for
the District of Delaware on the Goodwins’ appeal from the Order entered November 5, 2018 approving the motion
filed by the Trustee seeking approval of a settlement stipulation by and between the Trustee and 23 Capital Limited
in the Chapter 7 cases of Decade S.A.C. and Gotham.
                                                         3
              Case 19-50095-CSS         Doc 147      Filed 02/26/20     Page 5 of 20




Motion and grant the Trustee’s Cross-Motion to Modify the Order.

II.     ARGUMENT

        A.     The Goodwins Are Not Entitled To A Stay Pending Appeal

        11.    A stay pending appeal is “extraordinary” relief to be granted in limited

circumstances. See In re W.R. Grace & Co., 475 B.R. 34, 205 (D. Del. 2012), aff'd sub nom., 729

F.3d 332 (3d Cir. 2013), aff'd, 532 F. App'x 264 (3d Cir. 2013), aff'd, 729 F.3d 311 (3d Cir. 2013)

(citing United States v. Cianfrani, 573 F.2d 835, 846 (3d Cir. 1978)); Conestoga Wood Specialties

Corp. v. Sec’y of U.S. Dep’t of Health & Human Servs., No. 13-1144, 2013 WL 1277419, at *1

(3d Cir. Feb. 8, 2013).

        12.    This relief is only available where the movant can show that: (1) they have a strong

likelihood of success on the merits of their appeal; (2) they will be irreparably injured absent a

stay; (3) issuance of the stay will not substantially injure the other parties interested in the

proceeding; and (4) the public interest lies in favor of staying proceedings pending the appeal.

Republic of Philippines v. Westinghouse Elec. Corp., 949 F.2d 653, 658 (3d Cir. 1991).

        13.    The court may deny a stay if the moving party fails to satisfy even one of these four

factors. See, e.g., In re Polaroid Corp., No. 02-1353, 2004 WL 253477, at *1 (D. Del. Feb. 9,

2004) (“If a party fails to establish one of the four prongs, a court may deny the requested stay.”);

In re Tallygenicom, L.P., Bankr. No. 09-10266, 2009 WL 734680, at *1 (D. Del. Mar 20, 2009)

(“A court may deny a motion for a stay if the movant fails to make a showing on any of the above

factors.”)

        14.    The Goodwins fail to meet their burden on all four factors.

        B.     The Goodwins Cannot Show A Likelihood Of Success On The Merits

        15.    A party seeking a stay pending appeal is required to show, among other things, a

strong likelihood of success on appeal. Conestoga Wood Specialties Corp., 2013 WL 1277419, at

                                                 4
              Case 19-50095-CSS           Doc 147       Filed 02/26/20     Page 6 of 20




*3 (“Given our standard, because Plaintiffs failed to prove their likelihood of success on the merits,

we DENY their request for extraordinary relief.”)

        16.       It is not enough that the chance of success on the merits be “better than negligible”’

because “. . . at a minimum, serious questions going to the merits” is required. In re Culp, 550

B.R. 683, 696 (D. Del. 2015). The movant must demonstrate “a reasonable chance, or probability,

of winning.” In re Newton, No. 19-1633, 2019 WL 4522119, at *1 (3d Cir. May 29, 2019).

        17.     In determining whether a movant has made a strong showing of a likelihood of

success on appeal, courts examine “the strength of the case the movant will present on appeal” as

well as “whether the movant seeks to raise issues on appeal that are substantial, serious, and

doubtful so as to make them fair ground for litigation.” In re Countrywide Home Loans, Inc., 387

B.R. 467, 471 (Bankr. W.D. Pa. 2008) (citing In re Polaroid Corp., No. 01-10864, 2004 WL

253477, at *1).

        18.     The Court’s Opinion held that the Goodwins were bound by the Share Purchase

Agreement (“SPA”),4 and that their fraud-based and other defenses to enforcement of that

agreement were completely without merit, because they admittedly signed the SPA’s signature

page without reading, or even asking for, a copy of the contract. (Opinion [D.I. 132] at pp. 17-

29).

        19.     The Opinion noted that the Court’s conclusion would be the same regardless of

whether the Court analyzed the question under the law of New York, as argued by the Trustee, or

the law of California, as suggested by the Goodwins. (Opinion [D. I. 132] at pp. 13-17).

        20.     To establish their likelihood of success on the merits of their appeal so as to obtain

a stay, the Goodwins must show that they have “a reasonable chance, or probability, of winning”



4
 Defined in the Complaint as the Share Purchase Agreement among Aaron Goodwin, Eric Goodwin, as sellers,
Decade Contracts, as purchaser, and Decade S.A.C. [See D.I. 1 at ¶ 20].
                                                    5
               Case 19-50095-CSS         Doc 147      Filed 02/26/20     Page 7 of 20




on that appeal. See In re Newton, No. 19-1633, 2019 WL 4522119, at *1.

       21.      The Goodwins argue that they have made this showing because the Court “made

fundamental errors of legal application and factual determination” in granting the Trustee’s

summary judgment motion. (Stay Motion at ¶ 19). These claims are contrary to the record and

without any support.

                           a. The Goodwins Have Not Shown That They Have A Reasonable
                              Chance, Or Probability, Of Winning Their Appeal

       22.      The Goodwins’ first argument is that the Court “misappl[ied] Third Circuit law

requiring that trial courts evaluating a summary judgment motion view the facts in the light most

favorable to the non-moving party and draw all inferences in that party’s favor.” (Stay Motion at

¶ 19(i)). But, the Goodwins do not say how the Court misapplied this precedent, though they are

required to.

       23.      A court being told it previously made legal errors is not obligated to guess at what

those errors might be, the Goodwins must point them out. In re Commonwealth Renewable Energy,

Inc., No. 14-22724, 2016 WL 1238199, at *4 (Bankr. W.D. Pa. Feb. 10, 2016) (movant “fails to

identify any legal error with respect to the Court's conclusions . . . [thus] the Movants have again

fallen short in showing a strong likelihood of success on the merits); see also In re NewStarcom

Holdings, Inc., 547 B.R. 106, 133 (Bankr. D. Del. 2016) (“In practice, the movant must point to

“controlling decisions or data . . . that might reasonably be expected to alter the conclusion reached

by the Court.”) They failed to do so here because there are no legal errors in the Opinion and the

Court – both in the Opinion and at oral argument – applied the relevant legal standard. (See, e.g.,

Opinion [D.I. 132] at pp. 11-13, 21, 28; MSJ Tr. [D.I. 131] at pp. 23:13- 28:16).

       24.      Throughout the adversary proceeding, including in opposition to the Trustee’s

motion for summary judgment, the Goodwins’ entire argument was that, despite signing a contract


                                                  6
               Case 19-50095-CSS         Doc 147      Filed 02/26/20     Page 8 of 20




to sell their businesses, the sale was void or voidable because of the alleged fraud of one of the

principals of the Debtor. Indeed, the Court assumed the facts presented by the Goodwins to be

true. (Opinion [D.I. 132] at p. 21; MSJ Tr. [D.I. 131] at p. 23:13-17). It is hard to imagine a clearer

case of viewing evidence in the light most favorable to a party by assuming all of that party’s

evidence to be true. (Opinion [D.I. 132] at p. 28; MSJ Tr. [D.I. 131] at p. 23:13-17). In any event,

the Goodwins have not shown a reasonable chance or probability of winning their appeal on this

issue.

         25.    Second, the Goodwins argue that the Court ignored “binding precedent,” in the

form of Connors v. Fawn Min. Corp., 30 F.3d 483 (3d Cir. 1994), in granting the Trustee’s

summary judgment motion. (Stay Motion at ¶ 19(ii)). According to the Goodwins, Connors

“forecloses a grant of summary judgment on the present factual record” because it stands for the

proposition that where ‘conflicting deposition testimony’ exists, summary judgment is

unwarranted. (Id.)

         26.    There is nothing precedential about Connors for this case. This is true both because

Connors does not address the relevant substantive law of either New York or California and

because there is no conflicting deposition testimony in this case.

         27.    The Court will recall that the parties argued that the law of either New York or

California governs the dispute between them concerning whether a party is bound by a contract he

signed without reading. (MSJ Tr. [D.I. 131] at pp. 3:18-4:5:3). In the Opinion, the Court noted that

the law of these jurisdictions was the same for the relevant issues and held that under either state’s

law, the Goodwins were bound by the SPA. (Opinion [D.I. 132] at pp. 13-29).

         28.    But, Connors does not address the law of either New York or California and thus

cannot be a precedential interpretation of the legal issues raised by the Trustee’s summary

judgment motion. And, Connors is also factually distinguishable because the Third Circuit’s

                                                  7
              Case 19-50095-CSS           Doc 147      Filed 02/26/20      Page 9 of 20




opinion notes that a key factor in that court’s decision was the presence of conflicting deposition

testimony on an important issue before the court. There is no such conflicting deposition testimony

here and the Goodwins certainly have not cited any. The Goodwins’ reliance on Connors is

misplaced and does not suggest that they have a reasonable chance of prevailing on their appeal.

        29.     The third issue raised by the Goodwins is their contention that the Court erred by

imposing a heightened duty of care on sophisticated commercial parties like the Goodwins. This

standard, the Goodwins claim, “is not supported by the law of any relevant jurisdiction.” (Stay

Motion at ¶ 19(iii)). Again, the Goodwins fail to cite a single case or any other authority in support

of their argument. The reason is simple, the Goodwins are wrong. See Conquest Int’l. v. Cole, No.

49-2003, 2015 WL 4070253, at *9 (Cal. Super. Mar. 5, 2015) (court held: “[i]t is entirely

unreasonable for [a] sophisticated and successful businessman like [plaintiff] with an accounting

background to sell a company that represents his professional life's work by relying on an appraisal

he claims to have never read and simply accepting [defendant’s] representation of what the

appraisal said”); Mohebbi v. Khazen, No. 13-03044, 2014 WL 6845477, at *5 (N.D. Cal. Dec. 4,

2014) (“Courts in California and across the country have consistently held that a party cannot avoid

an arbitration clause simply because the contract is written in another language . . . . This is

particularly true when the contracting parties are sophisticated entities . . .”); Emergent Capital

Inv. Mgmt., LLC v. Stonepath Grp., Inc., 165 F. Supp.2d 615, 623 (S.D.N.Y. 2001) (“In evaluating

justifiable reliance, the plaintiff’s sophistication and expertise is a principal consideration”), aff’d,

343 F.3d 189, 195 (2d Cir. 2003). See, also, UST Private Equity Inv’rs Fund, Inc. v. Salomon

Smith Barney, 288 A.D. 87, 88 (1st Dep’t 2001) (as a matter of law, a sophisticated plaintiff cannot

establish justifiable reliance on alleged misrepresentations if plaintiff failed to make use of the

means of verification).

        30.     Fourth, the Goodwins contend that the Court ignored “key facts” concerning the

                                                   8
               Case 19-50095-CSS               Doc 147         Filed 02/26/20        Page 10 of 20




alleged fraud by Christopher Aden that they claim induced them to sign the SPA’s signature page.

(Stay Motion ¶ 19(iv)). Specifically, the Goodwins contend that the Court ignored the ‘key fact’

that Aden was responsible for transmitting edits made to the SPA to the Goodwins but failed to do

so. (Id.) But, the Court did not ignore this supposedly key fact; instead, it assumed it to be true

along with the related contention urged by the Goodwins on summary judgment that Aden then

lied to them saying that the SPA was unchanged from a prior draft sent to them months earlier.5

         31.      Simply put, the Goodwins do not demonstrate that they have a reasonable chance

of prevailing on appeal by arguing that the Court ignored supposedly key facts that the Court

assumed the Goodwins had successfully established.

         32.      It is also true, however, that a Court is not required to give a non-movant the benefit

of the doubt concerning facts that are definitively established by the summary judgment record.

Kadakia v. Rutgers, 633 F. App'x 83, 86 (3d Cir. 2015) (“‘Where the record taken as a whole could

not lead a rational trier of fact to find for the non-moving party, there is no ‘genuine issue for

trial’”) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). In

other words, the Court was not required to view facts in the light most favorable to the Goodwins

if the record conclusively established that the Goodwins’ position was without merit.

         33.      That is the case here; the Goodwins contend they did not know that changes were

being made to the underlying agreements with Decade, but the record is clear that Aaron Goodwin

was aware at the time that such changes were being made and discussed them with Debtors and

their counsel. (See Trustee’s MSJ Appendices at A. 162, A. 183, A. 194, A. 195, A. 198, A. 200,



5
         As the Trustee argued on summary judgment, the Goodwins’ contention here is belied by the record and they
would not be able to establish an actionable misrepresentation by Aden at trial. (Trustee’s MSJ Reply Br. [D.I. 109]
at pp. 5-7, Ex. A). But, for purposes of summary judgment, the Trustee assumed that the Goodwins could establish
Aden’s fraud but argued that it was irrelevant because the Goodwins’ own conduct in signing the SPA’s signature
page without reading it precluded their recovery as a matter of law. (Trustee’s MSJ Br. [D.I. 87] at p. 11; MSJ Tr.
[D.I. 131] at p. 23:13-17). The Court correctly held that to be the case. (Opinion [D.I. 132] at pp. 17-29; MSJ Tr. [D.I.
131] at pp. 23:13-28:16).
                                                           9
               Case 19-50095-CSS       Doc 147        Filed 02/26/20   Page 11 of 20




A. 206, A. 219, A. 226, A. 237, A. 364-409, A. 408, C. 1, C. 11, C. 37, C. 141-142). Because they

had specific knowledge of certain changes being made to their agreements, the Goodwins cannot

pretend to be unaware of others, particularly where they took no steps to review the contracts or

their terms.

       34.      The Goodwins’ fifth and final argument in support of their contention that they

have a reasonable chance, or probability, of winning on appeal is that the Court misconstrued the

record concerning their awareness of 23 Capital’s role in the transaction, particularly its first

priority security interest over the assets Decade Contracts acquired from the Goodwins. (Stay

Motion ¶ 19(v)). Indeed, the Stay Motion argues that the relevant evidence “does not in fact

disclose a lending relationship between 23 Capital and Decade, and indeed does not reference the

Goodwins or either of the businesses whose shares they had negotiated to sell.” (Id.)

       35.      This is totally irrelevant. There is no requirement, and the Court did not find one,

that the Decade/23 Capital term sheet mention the Goodwins by name in order for them to know

that 23 Capital was involved in the transaction and would be taking a security interest over the

property they were selling to Decade Contracts. It is certainly enough for the term sheet to make

plain 23 Capital’s role – and the term sheet does that by describing Debtor Gotham as the

‘Borrower’ and 23 Capital as the ‘Lender’ – and also indicates that 23 Capital was to have “the

rights to collect all gross income received by the company ahead of any other connected or 3 rd

party interest,” and “security (by way of absolute assignment or other) over all contracted

receivables (made up of payments from the NBA, MLB, Nike and Adidas).” (Trustee’s MSJ

Appendix at A. 383).

       36.      The Goodwins knew that they were the only NBA agents Decade was transacting

with and also knew that the receivables owned by GAME and GSM included payments due from

contracts they had negotiated with Nike and Adidas for their clients. (Trustee Appendices at A.

                                                 10
             Case 19-50095-CSS           Doc 147      Filed 02/26/20    Page 12 of 20




863(113:3)-A. 865(122:5), A. 958(40:18)–A. 956(42:6), A. 978(125:5-12)).

       37.     In any event, the record is replete with evidence of Aaron Goodwin’s awareness of

23 Capital, its role in the transaction as Decade’s lender and that it, not Decade, was in control of

the drafting and terms of all relevant agreements. (Trustee’s MSJ Appendices at A. 158, A. 161,

A. 190, A. 194, A. 195, A. 198, A. 200, A. 206, A. 214, A. 223, A. 237, C. 1, C. 2-13).

       38.     In sum, the Goodwins have not shown that they have a reasonable chance, or

probability, of winning on their appeal. As a result, they have not and cannot demonstrate a

likelihood of success on their appeal. This failure alone requires the denial of the Stay Motion.

But, as set forth more fully below, the Goodwins have also failed to establish any of the other

elements required to obtain a stay pending appeal.

       C.      The Goodwins Have Failed To Satisfy Their Burden Of Showing Irreparable
               Harm

       39.     A party seeking a stay pending appeal is required to show that they will be

irreparably harmed absent the stay, and that this harm is “more apt to occur than not.” In re Revel

AC, Inc., 802 F.3d 558, 569 (3d Cir. 2015) (“the applicant must demonstrate that irreparable injury

is likely [not merely possible] in the absence of a stay.”) Where, as here, the alleged harm is purely

economic, the movant must show that the economic harm is “so great as to threaten the existence

of the movant’s business.” Id. at 572.

       40.     Such a showing requires at least some evidence, some factual showing to support

the claimed irreparable harm. Id. at 572-73 (“Absent some sort of declaration or other evidence in

the record that a stay would case substantial harm, the harm to [the party] was at best speculative.”)

       41.     As the Third Circuit ruled in Revel, “the adequacy of the proof provided plays an

important role in evaluating the harm that will occur depending upon whether or not a stay is

granted.” Id. Where, as here, the movant does not introduce any evidence in support of its claim


                                                 11
               Case 19-50095-CSS              Doc 147         Filed 02/26/20       Page 13 of 20




of irreparable harm, such claims are at best speculative and cannot support the imposition of a stay.

         42.      The Stay Motion offers no factual support whatsoever for the Goodwins’ argument

that they “face an existential threat to their business” absent a stay. Initially, it is not ‘their

business.’ The Goodwins sold GAME and GSM to Decade in 2016 and have been converting the

Debtors’ assets ever since that time. This conversion and dissipation of the Estates’ assets has

continued even after the Debtors’ 2018 bankruptcy filings.

         43.      The best the Goodwins can do is point to a list of the world’s most powerful sports

agents published yearly by Forbes Magazine in support of their claims of economic harm. The

Goodwins note that Aaron Goodwin appeared at number 40 on that list in 2016 and had dropped

off it by 2018. (Stay Motion at ¶¶ 25-26, fn. 2-3). These are the facts that allegedly show an

existential threat to the Goodwins’ business. In relaying these facts to the Court, the Goodwins

have not told the whole story. The Forbes list was also published in 2019 and Aaron Goodwin was

back on the list, at number 36.6

         44.      The balance of the Stay Motion’s assertions of irreparable harm boil down to bald

assertions made with no factual support (e.g., Stay Motion at ¶¶ 26, 27) and claims of exigency

that are belied by their own actions. (Stay Motion at ¶ 34). For example, the Stay Motion suggests

that the Goodwins’ goal is to have the appeal resolved in time for them to benefit from that

resolution this spring (id), yet they have taken no action to expedite the appeal and have submitted

a briefing schedule to the district court that effectively precludes an early resolution of the appeal.

(Fitzmaurice Decl. at ¶ 17, Ex. B).

         45.      The Goodwins have not offered any evidence that they would suffer irreparable

harm in the absence of a stay pending appeal and their request for a stay should therefore be denied.


6
  The 2019 list appears to have been published on October 21, 2019, well before the Stay Motion was filed suggesting
that the Goodwins’ failure to reference the 2019 list was not an oversight, but rather an attempt at obfuscation. (See
https://www.forbes.com/sites/jasonbelzer/2019/10/21/most-powerful-sports-agents/#4ace8dbe3b27).
                                                         12
             Case 19-50095-CSS           Doc 147         Filed 02/26/20   Page 14 of 20




       D.      Granting The Stay Motion Would Continue To Harm The Estates

       46.     A party seeking a stay pending appeal is also required to show that imposing the

stay would not harm other interested parties. Here, a stay would prevent the Trustee, on behalf of

the Estates, from pursuing remedies relating to the Court’s determination that the SPA is a valid

and binding agreement between Debtors Decade Contracts and Decade S.A.C. and the Goodwins.

       47.     As the Court is aware, pursuant to the SPA the Debtors acquired GAME and GSM

and contracts worth millions of dollars to those companies. Since the acquisition, the Debtors have

been unable to obtain any part of those assets because the Goodwins have converted the contracts

and related revenue, harming the Debtors and leading to their bankruptcy filings. If the Court

denies the Stay Motion, as the Trustee submits that it should, then the Trustee can begin the process

of collecting from the Goodwins and third parties the assets that have been wrongfully diverted

from the Debtors.

       48.     A schedule prepared by Decade in connection with the acquisition, using contracts

and other information supplied by the Goodwins, shows that over the first 5 years post-closing,

GAME and GSM, and therefore the Debtors, were entitled to receive $20,121,194 from the

players. (Fitzmaurice Decl. at Ex. A).

       49.     But, the Debtors never received those funds because the Goodwins converted them

to their personal use. That conversion and dissipation of the Estates’ assets caused the Debtors’

bankruptcy filings and has continued to harm the Debtors throughout their bankruptcy cases.

Entering a stay pending appeal would only permit the Goodwins to continue to convert and

dissipate the Estates’ assets, harming creditors.

       50.     When the value of the estate is diminishing, interested parties may be harmed

simply by maintaining the status quo pending appeal. See Halperin v. Moreno (In re Green Field

Energy Servs., Inc.), No. 13-12783, 2017 WL 2729065, at *3 (Bankr. D. Del. June 23, 2017) (citing

                                                    13
              Case 19-50095-CSS          Doc 147       Filed 02/26/20    Page 15 of 20




In re Taylor, 450 B.R. 577, 580 (Bankr. W.D. Pa. 2011)) (holding a stay would substantially harm

the other parties in the litigation by recognizing “the estate stands to lose sufficient funds to pay

all creditors in full while the transferees (all of whom are relatives or other insiders of the Debtor

and are co-defendants with her in the fraudulent conveyance adversary action) retain control of

what is alleged to be in excess of $1 million in estate funds” throughout the stay). See also In re

Lickman, 301 B.R. 739 (Bankr. M.D. Fla. 2003) (defendants sanctioned for violating stay were not

entitled to stay pending appeal).

        51.     In balancing the harms for purposes of a stay request, courts have found that

unnecessary delays in creditor distributions weigh in favor of denying the stay, particularly where

there is not a substantial likelihood of success on the merits. In re BGI, Inc., No. 11-10614, 2012

WL 5392208, at *6 (Bankr. S.D.N.Y. Nov. 2, 2012) (finding that holders of allowed general

unsecured claims would face significant harm from a stay of plan distributions pending an appeal,

“including the loss of valuable working capital for an indefinite period of time [and] lost

opportunities to invest the funds”); In re St. Mary Hosp., 157 B.R. 235, 237 (E.D. Pa. 1993)

(denying stay pending appeal where there was “no substantial likelihood of success on the merits”

and “creditors could be harmed by a further delay of payment”).

        E.      Denying The Stay Motion Is In The Public’s Interest

        52.     The final factor that must be shown for a party to obtain a stay pending appeal is

that granting the stay request is in the public interest; that is, “how a stay decision has consequences

beyond the immediate parties.” Revel, 802 F.3d at 569. Because the Goodwins have not made the

requisite showing of likelihood of success on the merits or irreparable injury, an inquiry into public

interest is not necessary. Id at 571. But, to the extent the Court decides to examine the public

interest here, it lies in favor of denying the Stay Motion.

        53.     The public interest is served here by denying the Stay Motion and moving forward

                                                  14
                Case 19-50095-CSS       Doc 147       Filed 02/26/20   Page 16 of 20




with the Court’s decision correctly ruling that a party to a contract is bound by the contract where

he signs it without reading it. This is especially true where, as here, third-parties rely to their

detriment on the existence of that contract in extending credit. See McWilliams v. Mason, 31 N.Y.

294 (1865) (holding if a party who signed an agreement procured by fraud is chargeable with

negligence, he is liable to an innocent third-party who acted to his prejudice upon the faith of the

agreement).

          54.    The public interest is also served here by allowing the Trustee, a court appointed

fiduciary, to move forward with his obligation to marshal the Estates’ assets for distribution to

creditors. In re W.R. Grace & Co., 475 B.R. at 208 (“Public policy weighs in favor of facilitating

quick and successful reorganizations of financially troubled companies. This policy is furthered

by the policy favoring finality of bankruptcy judgments.”)

III.      IF THE COURT WERE TO GRANT A STAY PENDING APPEAL, THE
          GOODWINS SHOULD BE REQUIRED TO POST A BOND

          55.    As shown above, the Stay Motion is deficient on its face and should be denied. But

the motion also fails because it neither conditions the stay request on the posting of a bond, nor

offers any reasonable excuse as to why a bond is not necessary here. De la Fuente v. DCI

Telecomm. Inc., 269 F. Supp. 2d 237, 240 (S.D.N.Y. 2003) (movant has “the burden of providing

specific reasons why the court should depart from the standard requirement of granting a stay only

after posting of a supersedeas bond”); See also In re W.R. Grace & Co., 475 B.R. at 209 (“Finally,

the Court pauses to comment on [movant’s] failure to even acknowledge that a party seeking a

stay under such circumstances may be required to post a supersedeas bond in order to preserve the

status quo and protect the bankruptcy estate and its creditors from incurring costs incident to the

stay.”)

          56.    The law is well settled that a stay pending appeal will generally only be entered


                                                 15
             Case 19-50095-CSS        Doc 147       Filed 02/26/20   Page 17 of 20




where the movant posts a bond to protect the winning party from the possibility of loss resulting

from the appeal. VICI Racing, LLC v. T-Mobile USA, Inc., 921 F. Supp. 2d 317, 335 (D. Del.

2013), vacated in part on other grounds, 763 F.3d 273 (3d Cir. 2014); In re W.R. Grace & Co.,

475 B.R. at 209 (citing In re Adelphia Commc’ns Corp., 361 B.R. 337, 351, 368 (S.D.N.Y. 2007))

(requiring appellants to “post a substantial bond that is commensurate with the threatened loss to

the non-moving parties” and that protects the prevailing parties “against any loss that might be

sustained as a result of an ineffectual appeal”), aff’d, No. 07-0279, 2007 WL 7706743 (2d Cir.

2007). See also In re Tribune Media Co., 799 F.3d 272, 281-82 (3d Cir. 2015) (Court upheld

conditioned stay of plan confirmation orders pending appeal on the posting of a supersedeas bond);

see also In re Tower Automotive, Inc., No. 06-2105, 2007 WL 1975447 (S.D.N.Y. 2007)

(upholding bond requirement to stay action pending an appeal of a nonmonetary declaratory

judgment); J. Perez & CIA, Inc. v. U.S., 747 F.2d 813 (1st Cir. 1984) (then Circuit Judge Stephen

Breyer held the court had power to require a bond “whether or not judgment was monetary in

nature”).

       57.     Here, the Goodwins seek to appeal from the Court’s determination that the SPA is

a valid and enforceable contract. Pursuant to that contract, Debtor Decade Contracts acquired

100% of the issued and outstanding shares of GAME and GSM and all of the assets owned by

those companies. These assets include valuable agency contracts and related payment rights and

receivables whose value exceeded $20,000,000 as of February 2016. (Fitzmaurice Decl. at Ex.

A).

       58.     In other words, but for the Goodwins’ conversion and dissipation of the Estates’

assets the Debtors would be $20,000,000 better off than they are today and would not be in

bankruptcy. Absent a stay, the Trustee can now begin the process of collecting those funds, plus

interest, from the Goodwins and third parties. Thus, in order to obtain a stay, and prevent those

                                               16
             Case 19-50095-CSS         Doc 147      Filed 02/26/20     Page 18 of 20




collection efforts, the Goodwins should be required to post a bond in the amount of

$25,218,386.80. In re Adelphia Commc’ns Corp., 361 B.R. at 351 (If a stay pending appeal is

likely to harm the appellee or other parties in interest, “and there is no good reason not to require

the posting of a bond, then the court should set a bond at or near the full amount of the potential

harm to the non-moving parties.”)

IV.    THE COURT SHOULD MODIFY THE ORDER ON THE TRUSTEE’S MOTION
       FOR SUMMARY JUDGMENT TO A FINAL JUDGMENT IN THE TRUSTEE’S
       FAVOR

       A.      The Parties Agree That The Order Fully And Finally Resolves All Issues In
               This Case Such That There Is Nothing Left For Trial

       59.     The Court’s Order states that the Trustee’s summary judgment motion was granted

in part, and denied in part. (Order [D.I. 133] at p. 1). But, when the parties met and conferred

concerning the issues that remained for trial after the issuance of the Opinion and Order, they

agreed that there were none; the Opinion had decided all relevant issues in the Trustee’s favor.

(Fitzmaurice Decl. at ¶ 9).

       60.     These were not mere words, the Goodwins followed them with action. On February

3, 2020, the Goodwins filed a notice of appeal from the Order pursuant to 28 U.S.C. § 158(a)(1)

and Rule 8003(a) of the Federal Rules of Bankruptcy Procedure. (Fitzmaurice Decl. at ¶ 10). These

provisions address appeals as of right from final orders and judgments. An order is ‘final’ for these

purposes when it fully and completely resolves all outstanding issues in the adversary proceeding.

Penn W. Assocs., Inc. v. Cohen, 371 F.3d 118, 125 (3d Cir. 2004) (citing Catlin v. United States,

324 U.S. 229, 233 (1945)) (the Supreme Court defined a “final decision” for purposes of appeal

“generally [as] one which ends the litigation on the merits and leaves nothing for the court to do

but execute the judgment.”)

       61.     Thus, notwithstanding the provisions of the Order that deny, in part, the Trustee’s

summary judgment motion the Goodwins believe that the Order and Opinion are final judgments
                                          17
             Case 19-50095-CSS          Doc 147        Filed 02/26/20    Page 19 of 20




that resolve the summary judgment motion in the Trustee’s favor. The Trustee agrees.

       62.     After the issuance of the Opinion and Order, there are no issues left for trial in this

adversary proceeding and the Order is a ‘final’ order pursuant to Bankruptcy Rule 7054. Because

the text of the Order suggests that it is not final, the Trustee submits that the Court should modify

the Order by awarding summary judgment to the Trustee on Count One of his Complaint and the

Goodwins’ Fourth Counterclaim. With these modifications, the Order will reflect its ‘finality’ as

agreed upon by the parties.

       B.      The Court Has The Authority To Modify The Order

       63.     To the extent the Court finds that the Order, as issued, is not a final order, then it

has the authority to modify the Order as requested by the Trustee pursuant to Bankruptcy Rule of

Procedure 7054. That Rule provides: “[A]ny order or other decision, however designated, that

adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties . . .

may be revised at any time before the entry of a judgment adjudicating all the claims.” Thus, Rule

7054(b) permits the Court to grant the Trustee’s cross-motion and modify the Order as requested.

       64.     To the extent the Court finds that the Order, as issued, is a final order, the Order

should be modified as requested by the Trustee to reflect that reality. However, the Court may

believe that the pendency of the Goodwins’ appeal deprives it of jurisdiction to modify the Order.

In that instance, Bankruptcy Rule of Procedure 8008 permits the Court to issue an indicative ruling

that, but for the pendency of the appeal, the Court would grant the Trustee’s motion and modify

the Order as requested. See Rule 8008(a)(3). The Trustee submits that the Court should enter such

an order under Rule 8008(a)(3) so that the Trustee can obtain remand of the case from the District

Court to permit the Court to grant the Trustee’s Cross-Motion and modify the Order. See Rule

8008(c); see also In re Energy Future Holdings Corp., No. 14-10979, 2016 WL 6808958 (Bankr.

D. Del. Nov. 17, 2016).

                                                  18
              Case 19-50095-CSS         Doc 147       Filed 02/26/20   Page 20 of 20




V.       CONCLUSION

         For all of the reasons set forth above, the Goodwins’ Stay Motion should be denied and the

Trustee’s Cross-Motion to Modify the Order on the Trustee’s Motion for Summary Judgment

should be granted.


     ASHBY & GEDDES, P.A.                               TROUTMAN SANDERS LLP

     By: /s/ Ricardo Palacio                                 Patrick E. Fitzmaurice
         William P. Bowden (#2553)                           Jenna C. Hutchinson
         Ricardo Palacio (#3765)                             875 Third Avenue
         500 Delaware Avenue, 8th Floor                      New York, New York 10022
         P.O. Box 1150                                       Tel: 212.704.6000
         Wilmington, Delaware 19899-1150                     Fax: 212.704.6288
         Tel: 302.654.1888
         Fax: 302.654.2067                                   Andrew B. Buxbaum
                                                             Troutman Sanders Building
       Special Counsel to David W. Carickhoff                1001 Haxall Point, 15th Floor
                as Chapter 7 Trustee                         Richmond, Virginia 23219
                                                             Tel: 804.697.1200
                                                             Fax: 804.697.1339

                                                          Special Counsel to David W. Carickhoff
                                                                   as Chapter 7 Trustee




                                                 19
